Title: To George Washington from Brigadier General Anthony Wayne, 20 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Montgomery [N.Y.]20th July 1779 6. OClock. P.M.
        
        Your’s of this date I recd this Moment—Mr Archer’s Conduct as well as Major Fishbourns was highly Meritorious, the Circumstances

you mention of Mr Archers having no Rank in our Line Induces me to wish him to be the Messenger—otherwise from equal Merit Major Fishbourn wou’d expect it—I could spare them both a little time as I shall be Obliged to retire for a few days.
        The Officers who led the Advanced parties were Lieut. Gibbons of the 6th & Knox of the 9th Pennsa Regts—I wish your Excellency not to publish that Letter but the one herewith sent which is more full & Contains t[he] same particulars.
        I every Moment expect a Return of the Prisoners from Major Lee—to whom I have sent express—will you be so Obliging as to transmit me the Return of the Officers taken at Stoney Point—which is rather Incorrect.
        the Return of Ordinance & Ordinance Stores you have already the Return of Arms & tents I shall bring up tomorrow when I shall furnish you with the Whole Interim I am Your Excellys Most Obt & very hum. St
        
          Anty Wayne
        
        
          I this Moment learn that the Enemy Re embarked from Stoney point last evening at Gun fire. & that the Shiping remain in the same position they were yesterday.
        
      